           Case 1:18-cv-06001-VSB Document 29 Filed 04/10/19 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------X
                                                                                   4/10/2019
                                                          :
ESTEBAN PAUTA,                                            :
                                                          :
                                        Plaintiff,        :
                                                          :        18-CV-6001 (VSB)
                      -against-                           :
                                                          :             ORDER
AJC JEWELRY CONTRACTING CORP.,                            :
et al.,                                                   :
                                                          :
                                        Defendants. :
                                                          :
----------------------------------------------------------X

VERNON S. BRODERICK, United States District Judge:

        In this Fair Labor Standards Act case, the parties filed a proposed settlement agreement

for court approval on February 15, 2019. (Doc. 28.) Having reviewed the proposed settlement

agreement; the letter filed in support of the agreement, which discusses, among other things, the

parties’ January 3, 2019 settlement conference before Magistrate Judge Kevin N. Fox; and the

billing records submitted by Plaintiff’s counsel, I find that the agreement is fair and reasonable

under Cheeks v. Freeport Pancake House, Inc., 796 F.3d 199 (2d Cir. 2015), and its progeny.

The total settlement amount is $26,400, of which Plaintiff will receive $17,223.34, and his

counsel will receive $9,176.66 to cover fees and costs. (Doc. 28.) The settlement amount is

approximately 46 percent of the total recovery that would be available to Plaintiff at trial, if he

succeeded on all of his claims. (Id.) This percentage recovery is well within the potential

recoveries that other courts have found to be reasonable. See, e.g., Larrea v. FPC Coffees Realty

Co., No. 15-CIV-1515 (RA), 2017 WL 1857246, at *2 (S.D.N.Y. May 5, 2017) (finding that

plaintiff’s recovery of 43 percent of the anticipated maximum recovery was fair and reasonable).

Plaintiff’s attorney will receive one third of the total settlement amount in attorney’s fees. (Doc.
          Case 1:18-cv-06001-VSB Document 29 Filed 04/10/19 Page 2 of 2



30.) Courts in this district routinely find awards of one-third of the total recovery as a fee to be

reasonable. See Febus v. Guardian First Funding Grp., LLC, 870 F. Supp. 2d 337, 340

(S.D.N.Y. 2012) (“[A] fee that is one-third of the fund is typical” in FLSA cases). The

settlement is therefore APPROVED, and this action is DISMISSED with prejudice.

SO ORDERED.

Dated: April 10, 2019
       New York, New York

                                                      ______________________
                                                      Vernon S. Broderick
                                                      United States District Judge
